Citation Nr: 1119911	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus.

In April 2007 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in September 2008 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2009).

In September 2008 the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court vacated the September 2008 Board decision that denied the claims for service connection for bilateral hearing loss and tinnitus and remanded the matter for further development.  The development has been completed, and the case has been returned to the Board for further review.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is not shown to be due to noise exposure or any other event or incident of the Veteran's period of active service.  Bilateral sensorineural hearing loss was first shown many years after service.

2.  The currently demonstrated tinnitus is not shown to be due to noise exposure or any other event or incident of the Veteran's period of active service.  Tinnitus was first shown many years after service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  Tinnitus is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in November 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and an organic disease of the nervous system (sensorineural hearing loss), although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010)

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For tinnitus, the Court has determined that the veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of noise exposure while serving as a fire protection specialist with a crash and rescue unit on a flight line during active service.  The Veteran's DD Form 214 (Report of Discharge From Service) noted that his military occupational specialty was fire protection specialist.  It was noted on that form that he completed fire protection specialist and fire crash rescue training in February 1963.  

An enlistment physical examination report dated in September 1962 showed a whispered voice hearing test as 15/15; he was 19 years old when he enlisted.  In a corresponding report of medical history, the Veteran denied any previous ear trouble and listed his usual occupation as student.

During service, he underwent three audiometric examinations.  It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

In an August 1963 hearing conservation evaluation report the Veteran reported always or frequently wearing muffs for ear protection during exposure to loud noise.  Audiometric findings were reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 1963
RIGHT
5 (20)
5 (15)
15 (25)
5 (15)
5 (10)

LEFT
0 (15)
5 (20)
5 (15)
5 (15)
10 (15)

In a treatment note dated in October 1964 the Veteran complained of left ear pain for two days with no drainage.  The impression was left ear otitis externa.  

In a separation report of medical history dated in July 1966 the Veteran reported his occupation as Air Force fire fighter and denied any ear trouble.  Audiometric findings were reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 1966

RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
5 (10)

LEFT
5 (20)
5 (15)
5 (15)
10 (20)
0 (5)

In a treatment note dated in August 1966 the Veteran complained of pain in his left ear since that morning with no drainage.  The impression was external otitis.  Treatment notes during the next week showed that his ear was aspirated three times and was responding well.  

In an August 1966 hearing conservation evaluation report the Veteran related four years of aircraft noise exposure from his work with the fire department on the flight line.  He reported that he had not worn ear protection.  He denied any hearing loss in his family, denied any tinnitus in either ear following noise exposure, and denied any noise exposure prior to military service.  Audiometric findings were reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 1966
RIGHT
20 (35)
10 (20)
15 (25)
15 (25)
15 (20)

LEFT
20 (35)
15 (25)
10 (20)
15 (25)
15 (20)

In a treatment note dated in September 1966 the Veteran stated that his [left] ear had improved, and he would return to the clinic if necessary.

In his October 2004 claim for service connection for bilateral hearing loss and tinnitus, the Veteran reported that while he was in the military he worked with crash and rescue on the deck where planes were going on and off, and he was not issued any hearing guards.  He asserted that his bilateral hearing loss began in service and stated that there were days when he would get off duty and his ears would ring all night long.  He denied receiving any medical treatment for his claimed disabilities.

During a March 2005 VA audiological examination, the Veteran complained of difficulty hearing and understanding conversations in the presence of background noise and described experiencing tinnitus as a constant shrill humming sound in both ears that began "sometime after discharge."  He described in-service noise exposure as a fire fighter in crash and rescue, being exposed to jet engines at very close range without hearing protection devices.  He reported working as a brakeman and conductor for 32 years following his separation from active service; he denied a history of hunting or recreational use of firearms.  Results of the audiological examination indicated that the Veteran currently has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  Following a review of the Veteran's military, occupational, and recreational noise exposure, as well as a review of the Veteran's claims file and service treatment records, the examiner opined that since hearing loss due to noise exposure occurs at the time of exposure and not subsequently, it was clear to the examiner that the noise of active duty could not have caused the Veteran's bilateral hearing loss.  

With respect to the Veteran's claimed tinnitus disability, the examiner indicated that since tinnitus is a subjective phenomenon that cannot be measured objectively, it was not possible to determine that it was as likely as not that the tinnitus began or was aggravated by his military service without resorting to speculation or uncritical acceptance of the Veteran's history.

Service personnel records received in June 2005 with the Veteran's notice of disagreement with the denial of service connection listed his reported civilian occupation prior to entering service as "brakeman, yard."

In a February 2006 statement accompanying his substantive appeal, the Veteran argued that he was exposed to daily noise exposure from jet engines at very close range and did not always have hearing protection.  He reported that he had ringing of the ears during service and since that time there had been a constant roar.  He "would also lose some hearing ability."  He acknowledged that he worked for Norfolk & Southern for 32 years after service, stated he was provided with hearing protection, and it "was determined that he was able to continue working."  He contended that he had problems with hearing loss and tinnitus in service that continued to the present time.

In correspondence received in April 2007 the Veteran reported that he was exposed to very loud noise 24 hours per day on the flight line as a fire protection specialist during active military service.  He provided additional details about his duties, which included being on site for aircraft maintenance of the B-52 bomber while it was backed into a concrete barrier with all four engines running at full throttle for at least a two-hour period without any ear protection.  He stated that the noise was deafening, and he was unable to hear anything for a time after.  He also explained that he noticed the ringing in his ears while he was in the military and how it had gotten worse; now his ears ring 24 hours per day.  He enclosed additional lay statements from his older brother, ex-wife, son, and fiancée, as well as a private audiological evaluation and report dated in November 2006 from C. R., AuD.  

The private audiological evaluation included audiometric findings reported graphically and speech discrimination scores of 84 percent in the right ear and 88 percent in the left ear.  The audiologist concluded that the Veteran had a bilateral sloping mild to severe sensorineural hearing loss with good word recognition abilities with a slightly greater loss in the left ear.  During the evaluation, the Veteran complained of bilateral loss of hearing since 1966 from military noise exposure and constant ringing tinnitus since military service.  The audiologist indicated that she reviewed the Veteran's military medical records and that he reported becoming aware of hearing loss and tinnitus upon separation from the military.  She noted that each in-service audiogram showed normal hearing bilaterally.  She opined that it was not likely that the Veteran's hearing loss and tinnitus were related to his military service, reasoning that he had normal hearing when he entered the military and continued to have normal hearing at separation.  She added that there was no evidence to support a connection between his present hearing loss and tinnitus and his military service.  The report did not include a discussion of any pre- or post-service occupational or recreational noise exposure.

The Veteran's older brother reported that he could tell something was wrong with the Veteran after he returned from service and that he had a very serious hearing loss.  He indicated that the Veteran described the loud noise that he dealt with in service and that he complained of ringing in his ears for the last 40 years.  His ex-wife indicated that she met the Veteran in early 1969, and he had complained of "hearing problems and a frequent, sharp ringing in his ears" since that time that persisted during their marriage and to the present time.  The Veteran's son stated that the Veteran complained of "hearing problems and a frequent, sharp ringing in his ears for the past 30 years that I can remember."  His fiancée reported that he had complained of ringing in his ears during the 12 years they lived together, and she observed that he could not hear what others said unless he looked directly at the speaker.

During a November 2010 VA examination, the Veteran complained of difficulty hearing the TV and conversations with people.  His reports of military noise exposure remained wholly unchanged from previous accounts.  He also complained of constant tinnitus ongoing since his period of active service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
45
45
45
55
47.5
LEFT
30
35
45
50
50
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.

The audiologist noted that review of the Veteran's service treatment records showed normal hearing bilaterally with no change in hearing more than what would be considered natural progression.  The audiologist opined that since hearing loss due to noise occurs at the time of the exposure and not subsequently, it was less likely than not that the current hearing loss was related to any disease, event or injury of military service, including acoustic trauma.  Similarly, the audiologist opined that it was less likely as not that the tinnitus was related to military noise exposure as there was no evidence in the claims file pertaining to tinnitus during the Veteran's period of service.

The audiologist noted that the Veteran was treated for otitis externa of the left ear in 1964 and 1966.  To that end, the audiologist explained that the current hearing loss was not conductive in nature and therefore was not the result of otitis externa, ear drum scarring or fluid.

Given its review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted in this case.  To that end, the Board observes that although the Veteran currently has diagnosed bilateral sensorineural hearing loss and tinnitus, the first evidence of record of such disabilities was in March 2005.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Further, in the March 2005 and November 2010 VA examination reports as well as the November 2006 private audiological evaluation, the examiners concluded that the hearing loss and tinnitus were not etiologically related to the Veteran's period of service.  Accordingly, a grant of service connection for bilateral hearing loss and tinnitus is not warranted.

The law is clear, service connection for a disability on the basis of the merits of such claim is focused upon the existence of a current disability, which is present in this case; the existence of the disease or injury in service, which has been documented; and a relationship or nexus between the current disability and any injury or disease during service, which is not shown in this case.   Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  To that end, the Board is aware of the lay statements submitted by the Veteran, his brother, his son, his ex-wife and his current wife indicating an etiologically relationship between the current hearing loss and tinnitus and his period of service.  Although the Veteran, his brother, son, ex-wife and current wife are competent to provide evidence of symptoms capable of lay observation, they are not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, these lay statements submitted by and on behalf of the Veteran provide no basis upon which to award service connection for the bilateral hearing loss and tinnitus.

Further, the medical reports, including one submitted by the Veteran weigh against the claim, all of the examiners concurring that since hearing loss due to noise occurs at the time of the exposure and not subsequently, it was less likely than not that the current hearing loss was related to any disease, event or injury of military service, including acoustic trauma.  Similar agreement was noted regarding the Veteran's tinnitus, noting that it was noted many years after service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding these issues on appeal because the preponderance of the evidence is against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, these issues on appeal are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


